              Case 2:20-cv-01236-JLR Document 31 Filed 08/23/21 Page 1 of 3




 1

 2

 3

 4

 5

 6

 7                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 8                                   AT SEATTLE

 9

10          RICHARD DWYER,                            CASE NO. C20-1236JLR-SKV

11                               Plaintiff,           ORDER ADOPTING REPORT
                   V.                                 AND RECOMMMENDATION
12
            TRINITY FINANCIAL SERVICES,
13
            LLC,
14
                                 Defendant.
15
            This matter comes before the court on the Report and Recommendation of United
16
     States Magistrate Judge S. Kate Vaughan. (R&R (Dkt. # 30).) Having carefully
17
     reviewed the Report and Recommendation, all other relevant documents, and the
18
     governing law, the court ADOPTS the Report and Recommendation (Dkt. # 30) and
19
     GRANTS in part and DENIES in part Defendant Trinity Financial Services, LLC's
20
     ("Trinity") motion to dismiss (Dkt. # 24).
21
     II
22


     ORDER- I
              Case 2:20-cv-01236-JLR Document 31 Filed 08/23/21 Page 2 of 3




 1          A district court has jurisdiction to review a Magistrate Judge's report and

 2   recommendation on dispositive matters. Fed. R. Civ. P. 72(b). "The district judge must

 3   determine de novo any part of the magistrate judge's disposition that has been properly

 4   objected to." Id. The court reviews de novo those portions of the report and

 5   recommendation to which specific written objection is made. United States v.

 6   Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en bane). When no objections are

 7   filed, the court need not review de novo the report and recommendation. Wang v.

 8   Masaitis, 416 F.3d 992, 1000 n.13 (9th Cir. 2005).

 9          Here, no party has objected to the Report and Recommendation. (See Dkt.) Thus,

10   the court need not review de novo the Report and Recommendation. See Wang, 416 F.3d

11   at 1000. Moreover, the court has examined the record, including the Report and

12   Recommendation, and finds the Magistrate Judge's reasoning persuasive in light of that

13   record. Accordingly, the court ADOPTS the Report and Recommendation in its entirety.

14   Plaintiff Richard Dwyer's claims under 15 U.S.C. § 1641(g) and RCW 19.148.030, as

15   well as his quiet title and RCW 19 .86 et seq. claims based on laches and waiver, are

16   DISMISSED with prejudice. His claims under 15 U.S.C. §§ 1692e(2)(A), 1692e(5),

17   1692e(10), 1692f(6), and 1692g(a); 15 U.S.C. § 1638(f)(l); and RCW 7.28.300 are

18   DISMISSED without prejudice and with leave to amend. Mr. Dwyer shall file an

19   amended complaint, if any, within fourteen ( 14) days of the date this order is filed. The

20   II

21   II

22   II


     ORDER-2
              Case 2:20-cv-01236-JLR Document 31 Filed 08/23/21 Page 3 of 3



 1   Clerk is DIRECTED to send copies of this order to the parties and to Magistrate Judge

 2   Vaughan.
                        ~t>




                                                                 ew
 3         Dated this Q:3 day of August, 2021.

 4
                                                    JAME L. ROBART
 5                                                  Unite States District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER-3
